Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2019

                                     No. 04-19-00202-CV

                       IN THE INTEREST OF H.E.W.M. , A CHILD,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-443CCL
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        On July 22, 2019, appellant filed his appellant’s brief, which improperly includes
sensitive data, specifically the name of a minor, and such data has not been redacted to protect
the minor’s identity. See TEX. R. APP. P. 9.9 (indicating sensitive data, such as the name of any
person who was a minor when underlying suit was filed, may not be filed with court and must be
redacted).


       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.9 on or before August 8, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court